


SUBLICENSE AGREEMENT


This SUBLICENSE AGREEMENT (the “Agreement”) is made and entered into effective
as of August __, 2011 (the “Effective Date”) by and between Hypertension
Diagnostics, Inc., a Minnesota corporation (“HDI”) and Cohn Prevention Centers,
LLC, a Minnesota limited liability company (“CPC”). All terms used but not
defined herein shall have the meaning set forth in that certain asset purchase
agreement entered into by and between HDI and CPC of even date herewith (the
“Asset Purchase Agreement”).
 
RECITALS


WHEREAS, HDI owns or is the exclusive licensee of certain intellectual property,
technology and technical know-how relating to arterial elasticity measurement
technology as set forth in the various patents listed in Schedule 3.12 of the
Asset Purchase Agreement and has the right to grant licenses or sublicenses
under these patents or pursuant to the terms and conditions of that certain
Research and License Agreement by and between HDI and the Regents of the
University of Minnesota dated as of September 23, 1988 (as amended, the “UM
License Agreement”);


WHEREAS, HDI has entered into the Asset Purchase Agreement pursuant to which HDI
will sell certain Purchased Assets (as defined in the Asset Purchase Agreement)
and CPC shall purchase the Purchased Assets and obtain the right to use the
Licensed IP (defined below) from HDI pursuant to the terms and conditions of
this Agreement and the Asset Purchase Agreement;


WHEREAS, HDI has entered into that certain Sublease Agreement with CPC of even
date herewith (the “Sublease”) pursuant to which CPC shall sublease the Premises
(as defined in the Sublease) currently leased by HDI from the Prime Landlord (as
defined in the Sublease) from HDI in exchange for consideration as described
therein; and


WHEREAS, CPC has executed and delivered to HDI that certain Secured Promissory
Note of even date herewith (the “Promissory Note”) to satisfy its payment
obligations under Article II of the Asset Purchase Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:


1. DEFINED TERMS
 
1.1.      “CVC Network” shall mean Cohn Prevention Center Clinics in the United
States and worldwide, whether owned, operated, licensed or franchised by CPC as
of the Effective Date hereof. The CVC Network shall also include “CVC Network
Research” as defined below. CPC is in the process of changing its name to Cardio
Vascular Centers, LLC (“CVC”).  For purpose of this document, CPC and CVC shall
refer to the same entity.
 
1.2.      “CVC Network Research” shall mean any and all research use of the
Licensed IP exclusively as component of a comprehensive screening program using
CPC intellectual property or technology.
 
1.3.      “Gross Revenues” means the gross revenue amounts actually received by
CPC from all sources for sales of Licensed Products arising out of or relating
to CVC Network Research, including without limitation license fees, sublicensing
revenue, product sales, warranty or service fees.
 
1.4.      “Inventory” shall have the meaning set forth in Section 2.1.3.
 
1.5.      “Licensed IP,” singular or plural, shall  mean the intellectual
property relating to the Purchased Assets as listed in Disclosure Schedule
3.12  (the “Intellectual Property Schedule”) to the Asset Purchase Agreement.
The Intellectual Property Schedule includes a list and description of all
trademarks, service marks, trademark registrations, trademark and service mark
registration applications, copyrights, inventions, designs, trade styles, logos,
patents and patent applications owned by HDI which comprise the Purchased
Assets.
 
1.6.      “Licensed IP Components,” singular or plural, shall mean any and all
parts, components and equipment, whether original or substituted hereafter, that
constitute the Licensed Products. The Licensed IP Components shall not include
any parts, equipment or constituent parts thereto that would substantially alter
the functionality of any of the Licensed Products, or would reasonably be used
to create, manufacture, develop or produce the Next Generation IP.
 
1.7.      “Licensed Products,” singular or plural, shall mean all products,
applications, processes or services currently derived from the Licensed IP,
including without limitation, products, applications processes or services that
would, but for the rights and license granted in this Agreement, infringe the
Licensed IP. The Licensed Products shall include those certain products with the
following current “model numbers:” DO-220, CR-2000, MD-3000 (the “Licensed
Product Model Numbers”) and shall not include any products that are designed,
manufactured or sold by CPC, after the Effective Date hereof, that are
designated with model numbers different from the Licensed Product Model Numbers.
 
1.8.      “Next Generation IP” shall mean all products, applications or
processes derived from the Licensed IP on or after the Effective Date hereof.
All products designated with “model numbers” different from the Licensed Product
Model Numbers after the Effective Date hereof shall constitute Next Generation
IP. Next Generation IP shall not include the Licensed IP but may include certain
Licensed Products, applications or processes subject to patent, trademark or
copyright protections as obtained by CPC.
 
2. LICENSE GRANTS
 
2.1.      Exclusive Limited License Grant by HDI.
 
2.1.1. HDI hereby grants to CPC, and CPC hereby accepts a personal, transferable
and assignable exclusive right and license to use the Licensed IP only to
provide Licensed Products or products using Next Generation IP to clinics,
hospitals or centers that belong to the CVC Network or CVC Network Research
during the term of this Agreement.
 
2.1.2. HDI reserves all rights of every kind and nature in the Licensed IP not
expressly granted hereunder, including the exclusive rights to make, have made,
use, sell, offer to sell, import, or have imported Licensed Products outside the
CVC Network. CPC shall have no right to use the Licensed IP or any of HDI’s
intellectual property, technology and technical know-how relating to the
Licensed IP for any purpose outside the CVC Network.
 
2.1.3. CPC is hereby granted a limited right to build and sell any existing
inventory which comprises the Purchased Assets (the “Inventory”) to any customer
in any market where such inventory can be legally sold PROVIDED, HOWEVER, THAT
any development or sale of Next Generation IP products utilizing the Licensed IP
shall be limited to the CVC Network and CVC Network Research.  Any rights to
development of products using Next Generation IP for use outside the CVC Network
and outside CVC Network Research shall remain the exclusive right of HDI. CPC
shall have the right to implement Licensed IP Components in the Licensed
Products, as reasonably necessary but shall not substitute or otherwise
implement in the Licensed Products any parts, components or equipment that do
not constitute the Licensed IP Components.
 
2.2.      Consideration.  CPC shall pay to HDI for the rights granted to CPC
under this Agreement the Additional Purchase Price as set forth in Section 2.03
of the Asset Purchase Agreement. CPC acknowledges and agrees that it is
receiving substantial benefit under the Asset Purchase Agreement and that this
Agreement is a condition to the consummation of the transactions contemplated by
the Asset Purchase Agreement.
 
2.3.      Maintenance of Intellectual Property.  HDI shall have the right and
the obligation to maintain, continue and defend the Licensed IP at all times
during the term of this Agreement
 
2.4.        Sale or Assignment.  CPC reserves the right to sell, assign or
transfer any and all assets, and all products developed in the future using the
Licensed IP, provided that all such sales, assignments or transfers shall comply
with the terms of this Agreement and the Asset Purchase Agreement.
 
2.5.      Reservation of Rights.  All rights in and to the Licensed IP are
retained by HDI for their own use, except for the specific rights licensed or
granted under this Agreement.
 
2.6.      Notification of Intention to Sell Licensed IP.  In the event that HDI
receives a bona fide offer from a third party to purchase from HDI all of the
Licensed IP on terms agreeable to HDI (the “Third Party Offer”), HDI shall
provide written notice of the Third Party Offer to CPC within ten (10) business
days of receipt of the Third Party Offer. HDI’s notice obligation under this
Section 2.6 shall only apply during the term of this Agreement.
 
3. TERMINATION
 
3.1.      Term.  All rights and licenses granted to CPC under the Licensed IP
shall commence on the date hereof, and shall continue in full force and effect
for the entire term of the applicable intellectual property unless otherwise
terminated as expressly permitted by this Agreement.
 
3.2   Termination for Default.  Each party shall have the right to terminate
this Agreement on 60 days written notice to the other at any time on material
default by such other party in the observance or performance of any of its
material obligations herein. Termination under this Section 3.2 shall be
effective at the end of such notice period.
 
3.3           Termination for Sublease Default. If CPC defaults under any
material provision of the Sublease, HDI shall be entitled to terminate this
Agreement on 30 days written notice to CPC. Termination under this Section 3.3
shall be effective at the end of such notice period      (the “Termination
Effective Date”). Any and all rights granted herein or under the Asset Purchase
Agreement, with respect to the Licensed IP and Licensed Products shall be
immediately terminated on the Termination Effective Date. Notwithstanding the
foregoing, Section 2.2 of this Agreement shall survive termination and CPC shall
remain obligated to license any and all Next Generation IP to HDI, whether or
not previously granted to HDI pursuant to any other executed agreements between
the parties hereto.
 
3.4           Termination for Promissory Note Default. The occurrence of an
Event of Default (as defined in the Promissory Note) shall entitle HDI to
terminate this Agreement with written notice to CPC.
 
3.5           Rights in Bankruptcy.  All rights and licenses granted under or
pursuant to this Agreement by HDI to CPC are, and shall otherwise be deemed to
be, for purposes of Section 365(n) of Title 11, U.S. Code (the “Bankruptcy
Code”), licenses and rights to “intellectual property” as defined under Section
101 of the Bankruptcy Code.
 
3.6     Effect of Termination.  Termination of this Agreement shall not limit
either party from pursuing other remedies available to it, including injunctive
relief.
 
4. WARRANTIES
 
4.1.      Mutual.  Each party represents and warrants to the other that (a) it
is fully capable of and authorized to enter into this Agreement, (b) the
execution, delivery and performance of this Agreement does not violate its
certificate of incorporation, by-laws or similar governing instruments or
applicable law and does not, and with the passage of time will not, conflict
with or constitute a breach under any other agreement, judgment or instrument to
which it is a party or by which it is bound, (c) this Agreement is the legal,
valid and binding obligation of such party, enforceable in accordance with its
terms, and (d) it will comply with all applicable laws, rules and regulations
when exercising any of its rights and performing any of its obligations
hereunder. In addition to the foregoing, CPC hereby covenants that during the
term of this Agreement it shall not challenge HDI’s ownership in or the validity
of any of HDI’s intellectual property including without limitation the Licensed
IP.
 
5. NON-EXCLUSIVE REMEDIES
 
5.1.      Nonconforming Product.  If CPC discovers any defects or errors in the
Licensed Products or any other failure of the Licensed Products to conform to
any explicit or implied warranty in this Agreement, CPC shall utilize its best
efforts to ascertain the reason for such nonconformity and notify HDI of such
nonconformity within thirty (30) business days of its initial discovery.
 
5.2.      Infringement.
 
5.2.1. CPC shall inform HDI promptly, in writing, of any alleged infringement of
the Licensed IP by a third party, and any available evidence thereof.
 
5.2.2. During the term of this Agreement, and in consideration of the grant of
rights hereunder, HDI shall have the obligation at its own expense to undertake
to persuade the alleged infringer to discontinue any such infringements of the
Licensed IP. In furtherance of such right, HDI hereby agrees that CPC may join
HDI as a party plaintiff in any such suit, without expense to HDI. The total
cost of any such infringement action defended solely by HDI shall be borne by
HDI and HDI shall keep any recovery including damages for past infringement
derived therefrom. CPC may at any time and upon thirty (30) days notice to HDI,
elect to initiate a prosecution against the alleged infringer (the “CPC
Prosecution”).  CPC shall bear any and all costs attendant to or arising from
the CPC Prosecution without any financial or legal recourse to HDI.
 
5.2.3. In the event that a third party institutes a suit alleging the
invalidity, noninfringement or unenforceability of the Licensed IP against any
party hereto, the parties shall cooperate with one another in defending such
suit.
 
5.3.      Injunctive Relief.  The parties acknowledge and agree that, in the
event of a breach by either party of this Agreement, the other party to this
Agreement will have no adequate remedy at law and, accordingly, shall be
entitled to injunctive and equitable relief against such breach in addition to
any remedy the non-breaching party might have at law.
 
6. INDEMNIFICATION
 
6.1.      CPC shall, at all times during the term of this Agreement and
thereafter, indemnify, defend and hold HDI and its officers, employees and
affiliates, harmless against all claims and expenses, including legal expenses
and reasonable attorneys’ fees (collectively “Damages”), arising out of the
death of or injury to any person or persons or out of any damage to property and
against any other claim, proceeding, demand, expense and liability of any kind
whatsoever, resulting from CPC’s, or any of its affiliates production,
manufacture, sale, use (both experimental and consumer), lease, consumption or
advertisement of any product, service or process developed from the Licensed IP
or related intellectual property.
 
6.2.      HDI shall defend, indemnify and hold CPC harmless from and against
claims, proceedings, liability, demands and damages (excluding expenses or
losses arising from death, personal injury, illness or damage to tangible
property) arising out of any claim alleging facts that, if true, would
constitute a breach of HDI’s obligations under this Agreement. Notwithstanding
the foregoing, the liability of HDI hereunder and the extent of the indemnity
provided herein shall not extend to indirect, special, punitive or unforeseen
consequential damages.
 
7. CONFIDENTIAL INFORMATION
 
7.1.      Confidential Information.  Each party agrees that, except as expressly
contemplated by this Agreement, it shall:  (a) maintain all confidential,
non-public or proprietary information, trade secrets and all documentation
related thereto received from the other party in confidence (collectively,
“Confidential Information”); (b) exercise at least the same degree of care to
safeguard the Confidential Information of the other party that it uses to
safeguard its own Confidential Information (but not less than reasonable care);
(c) not, directly or indirectly, disclose the Confidential Information of the
other party to any third party, unless expressly authorized by the other party
in a prior signed writing; and (d) not use the Confidential Information of the
other party for the party’s benefit or for the benefit of any third party except
in connection with this Agreement.  All Confidential Information shall remain
the property of the party providing the Confidential Information and shall be
returned to the providing party upon written request or termination of this
Agreement.
 
8. GENERAL TERMS
 
8.1.      Entire Agreement.  This Agreement and the Asset Purchase Agreement
constitute the complete and exclusive statement of the terms and conditions
between the parties governing the Licensed IP (the “CPC Agreements”).  The CPC
Agreements supersede all other agreements, oral and written, with respect to its
subject matter and may be modified only by a written agreement between the
parties.
 
8.2.      Waiver.  If one party fails to enforce any provision of this
Agreement, it shall not be precluded from enforcing the same provision at
another time.
 
8.3.      Relationship of Parties.  It is the express intention of the parties
hereto that no partnership shall exist between CPC and HDI.  This Agreement
shall not be construed to make CPC the agent or legal representative of HDI, and
CPC is not granted any right or authority to assume or create any obligations
for, on behalf of, or in the name of HDI.
 
8.4.      No Third-Party Benefits.  None of the provisions of this Agreement
shall be for the benefit of, or enforceable by, any third party beneficiary.
 
8.5.      Notice.  All notices, communications and deliveries under this
Agreement shall be made pursuant to the notice requirements set forth in Section
10.02 of the Asset Purchase Agreement.
 
8.6.      Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.
 
8.7.      Severability. If any terms or part of this Agreement shall be
determined to be invalid, illegal or unenforceable, in whole or in part, the
validity of the remaining part of such term or the validity of any other term of
this Agreement shall not be in any way effected and this Agreement shall be
construed in all respects as if such invalid, illegal or unenforceable provision
was omitted.
 
8.8.      Assignment.  Neither this Agreement nor any rights granted hereunder
may be sold, leased, assigned, or otherwise transferred, in whole or in part, by
either party, and any such attempted assignment shall be void and of no effect
without the other party’s advance written consent.
 
8.9.      Governing Law; Venue.  This Agreement is executed in, and shall be
construed in accordance with and governed by the laws of, the State of
Minnesota, without giving effect to the principles of conflicts of law
thereof.  Any conflicts arising hereunder shall be determined by the state or
federal courts located in Minneapolis, Minnesota. Both parties hereby expressly
consent to the jurisdiction of the state and federal courts located in Hennepin
County, Minnesota, United States of America, for any lawsuit arising from or
related to this Agreement.
 
Signature Page Follows

 
827380
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, HDI and CPC each have read the foregoing and agree and
accept such terms effective as of the date first above written.




Licensee:                                                                COHN
PREVENTION CENTERS, LLC,
a Minnesota limited liability company






By:                                                                
Name: _____________________________
Title: ______________________________




HDI:                                                                HYPERTENSION
DIAGNOSTICS, INC.,
a Minnesota corporation






By:                                                                
Name: _____________________________
Title: ______________________________





 
827380
 
 

--------------------------------------------------------------------------------

 
